EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ke Yang on 19 February 2021.
In the Amendments to the Claims of 02/01/2021:
In Claim 1, the recitation ‘for use in treating or preventing a proliferative disorder, wherein the compound is an inhibitor of Cdc7 kinase or the Dbf4 regulatory subunit of Cdc7 kinase;’ has been deleted.
In Claim 20, the recitation ‘wherein the compound is an inhibitor of Cdc7 kinase or the Dbf4 regulatory subunit of Cdc7 kinase;’ has been deleted.
Withdrawn Claims 3-19 have been canceled.
	
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 01 February 2021 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:

2. No new Claims have been added.
3. Claims 1 and 20 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102, 103 and double patenting.
	Claims 1 and 20 are pending in the case after the Examiner’s amendment shown above.
	Support is seen in the specification as originally filed for the claim amendments.
	The rejection of claims 1 and 20 under 35 USC 112, first paragraph has been overcome by amendments to claims 1 and 20. Structural formulas excluded by a proviso not positively taught in the specification have been deleted.
	The rejection of claims 1 and 20 under 35 USC 102(b) over Kulanthaivel et al and the rejection of claim 1 under 35 USC 102(b) over Shimbashi et al have been withdrawn in view of the amendment to claims 1 and 20. Amended claims 1 and 20 are drawn to a compound of formula (B) wherein R12 = H and optionally substituted alkyl as substitutions have been deleted. Therefore, amended claims 1 and 20 ae not anticipated by Kulanthaivel et al and Shimbashi et al.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art are Kulanthaivel et al and Shimbashi et al. Both teach compounds that have a hydroxyl on the aromatic ring in the middle (close to instant formula (B)). There is no suggestion or motivation seen in either reference to modify the hydroxyl on the aromatic ring in the middle with the substitutions recited for R12 in order to arrive at the compounds of instant 
The rejection of Claims 1 and 20 on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,123,992 (‘992), and as being unpatentable over claims 1, 9 and 16 of U.S. Patent No. 9,782,386 (‘386), and as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,492,427 (‘427) and as being unpatentable over claims 1 and 8 of U.S. Patent No. 9.180,105 (‘105) in view of Chang et al (The Journal of Antibiotics, 1975, 156; of record) and further in view of Kulanthaivel et al (The Journal of Antibiotics, 1999, 52(3), 256-262; of record), Nomura et al (J. Am. Chem. Soc. 1987, 109, 3402-3408; of record) and Shimbashi et al (Bull. Chem. Soc. Jpn., 2004, 77, 1925-1930; of record) has been withdrawn. The cited patents teach Granaticin B and its pharmaceutical compounds, which has been excluded by the amendment and proviso in instant claims 1 and 20.
Therefore pending claims 1 and 20 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623